IN THE COURT OF CRIMINAL APPEALS

OF THE STATE OF TEXAS


 

No. AP-76,363

 






EX PARTE DANNY D. BURNS, Respondent


 


ORIGINAL CONTEMPT PROCEEDING

FROM TARRANT COUNTY

 



	The Order  was delivered per curiam.


O R D E R


	Danny D. Burns, attorney of record in the case styled Ex Parte Michael Wayne
Bohannan, Trial Court No. C-1-008898-0201732-J from the Criminal District Court
Number One of Tarrant County, Texas, was served with a copy of an ORDER TO
SHOW CAUSE AND FILE BRIEF, which Order was dated October 12, 2010, after 
Danny D. Burns failed to timely file the Applicant's brief in this Court.
	On October 22, 2010, Danny D. Burns filed Applicant's brief and response  to
this Court's order to show cause.  It is plain from the record that Danny D. Burns  has
complied with the Order of this Court and is, therefore, not in contempt of this Court. 
Accordingly, the original contempt proceedings instituted by our ORDER TO
SHOW CAUSE is dismissed.
 IT IS SO ORDERED THIS THE 28th DAY OF OCTOBER, 2010.
EN BANC
DO NOT PUBLISH